  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

  HAO ZHE WANG,                                        Case Number: 1:19-cv-9506
                                   Plaintiff,

                     -against-                         VERIZON DEFENDANTS’
                                                       NOTICE OF WITHDRAWAL OF
 VERIZON COMMUNICATIONS INC., et al.,                  DECLARATION OF DANIEL REED
                                                       (ECF #143-2) AS FILED WITH
                                   Defendants.         MOTION TO DISMISS

  To: The Honorable Jesse M. Furman, United States District Judge:

         Defendants, Verizon Communications Inc., Verizon New England Inc., Verizon Business

  Network Services Inc., Verizon Wireless (VAW) LLC, Verizon Corporate Resources Group

  LLC, Verizon Sourcing LLC, and Cellco Partnership (collectively, "Verizon Defendants"),

  respectfully request to withdraw the Declaration of Daniel Reed ("Reed Declaration"), which

  was previously filed with the Court on January 27, 2021 (ECF 143-2) in support of the Verizon

  Defendants' Motion to Dismiss Plaintiff's Second Amended Complaint ("SAC") (ECF 143).

  Said withdrawal is to avoid further motion practice contemplated by Plaintiff, Hao Zhe Wang

  ("Plaintiff") concerning the Reed Declaration. Accordingly, the Verizon Defendants request that

  the Reed Declaration be removed and disregarded by the Court.

  Dated: New York, New York
         May 12, 2021
                                                Respectfully submitted,

                                                Howard A. Fried.
The Declaration filed at ECF No. 143-2 is       Howard A. Fried, Esq. (HAF2114)
deemed withdrawn. Plaintiff, who is             McGIVNEY, KLUGER, CLARK &
proceeding without counsel, has consented       INTOCCIA, P.C.
to receiving service of this Order              Attorneys for Defendants
electronically through ECF. See ECF No.         Verizon Communications Inc., Verizon New
44. SO ORDERED.                                 England Inc., Verizon Business Network
                                                Services Inc., Verizon Wireless (VAW) LLC,
                                                Verizon Corporate Resources Group LLC, and
                                                Verizon Sourcing LLC, and Cellco Partnership
                                                80 Broad Street, 23rd Floor
                                                New York, NY 10004
                                                hfried@mkcilaw.us.com
                             May 13, 2021
                                            –1–
TO:

HAO ZHE WANG
Plaintiff, Pro Se
PO BOX 7075
New York, NY 10150
wang.haozhe@yahoo.com




                        –2–
